Name: Commission Regulation (EEC) No 1632/84 of 8 June 1984 amending the Annex to Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  trade policy
 Date Published: nan

 Avis juridique important|31984R1632Commission Regulation (EEC) No 1632/84 of 8 June 1984 amending the Annex to Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 Official Journal L 154 , 09/06/1984 P. 0025 - 0026 Spanish special edition: Chapter 03 Volume 31 P. 0014 Portuguese special edition Chapter 03 Volume 31 P. 0014 Finnish special edition: Chapter 3 Volume 17 P. 0151 Swedish special edition: Chapter 3 Volume 17 P. 0151 *****COMMISSION REGULATION (EEC) No 1632/84 of 8 June 1984 amending the Annex to Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 21 (3) thereof, Whereas the Annex to Commission Regulations: - (EEC) No 1559/70 of 31 July 1970 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market (3), as last amended by Regulation (EEC) No 3548/83 (4), - (EEC) No 1561/70 of 31 July 1970 laying down conditions for awarding contracts for distilling operations in respect of certain fruit withdrawn from the market (5), as last amended by Regulation (EEC) No 3548/83, - (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industries of certain fruit withdrawn from the market (6), as last amended by Regulation (EEC) No 3548/83, and - (EEC) No 55/72 of 12 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (7), as last amended by Regulation (EEC) No 3548/83, lists the agencies appointed by the Member States to carry out the operations specified in those Regulations; Whereas, the identifying elements of the different organizations have been changed or completed; whereas the Annex to the said Regulations should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Sole Article The Annex to Regulations (EEC) No 1559/70, (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 is hereby replaced by the Annex hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 130, 16. 5. 1984, p. 1. (3) OJ No L 169, 1. 8. 1970, p. 55. (4) OJ No L 354, 16. 12. 1983, p. 36. (5) OJ No L 169, 1. 8. 1970, p. 63. (6) OJ No L 169, 1. 8. 1970, p. 67. (7) OJ No L 9, 12. 1. 1972, p. 1. ANNEX List of the authorities responsible in Member States 1.2 // Kingdom of Belgium: // Office belge de l'Ã ©conomie et de l'agriculture (OBEA), rue de TrÃ ¨ves 82, B-1040 Bruxelles (telex: 24 076 OBEA BRU B; tel. (02) 230 17 40) // Federal Republic of Germany: // Bundesamt fuer Ernaehrung und Forstwirtschaft, Abteilung Marktordnung und Aussenhandel, Adickesallee 40, D-6 Frankfurt am Main (telex 041/1165 BEF; tel. (06 11) 156 40) // French Republic: // Office national interprofessionnel des fruits et lÃ ©gumes et de l'horticulture (Oniflhor), 164, rue de Javel, F-75015 Paris (telex ONIFLHO 250 775; tel. 554 97 08) // Italian Republic: // Azienda di Stato per gli interventi nel mercato agricolo (AIMA), via Palestro, 81, I-Roma (telex 613 003; tel. 495 92 61) // Grand Duchy of Luxembourg: // Administration des services techniques de l'agriculture (ASTA), 16, route d'Esch, L-Luxembourg (telex 2537; tel. 44 32 32) // Kingdom of the Netherlands: // Voedselvoorzienings In- en Verkoopbureau, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek; Address for correspondence: Postbus 960, NL-6430 AZ Hoensbroek (telex 56 396; tel. (045) 22 20 20) // Kingdom of Denmark: // EF-Direktoratet, Direktoratet for Markedsordningerne, Frederiksborggade 18, DK-1360 Koebenhavn K (telex 15 137; tel. (01) 92 70 00) // Ireland: // Department of Agriculture, Agriculture House, Kildare Street, IRL-Dublin 2 (telex 25118 AGRI EI; tel. Dublin 78 90 11) // United Kingdom of Great Britain and Northern Ireland: // Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RG1 7QW, Berkshire (telex: 848 302; tel. (0734) 58 36 26) // Hellenic Republic: // YpoyrgeÃ ­o GeorgÃ ­as, YpiresÃ ­a DiacheirÃ ­seos kai AgorÃ ³n GeorgikÃ ³n ProÃ ¯Ã ³nton (YDAGEP), AcharnÃ ³n 5, AthÃ ­na (telex 221 734; tel. 52 47 711)